Title: From James Madison to Eliza House Trist, 14 March 1786
From: Madison, James
To: Trist, Eliza House


March 14th. 1786
Your favor of the 9th. of February has been several weeks in my pocket, and has for the same space kept me impatient for an opportunity to tell you how much pleasure it gave me. I construe your vein of pleasantry into a proof of your returning health, and am therefore doubly entertained with it. I wish I could exhibit in another Coat that would furnish you [with] a similar topic. I do not like however your talking of your Doctor as if he were still in your service. I had flattered myself that you had long since been sufficiently restored to dismiss him. Your brother’s letter which is of earlier date than yours first created doubts on that head, and if yours had not so soon followed would have left very unfavorable impressions. I hope the mild season which is approaching will bring all the healing influences which you promise yourself from it, whether you continue to breathe your native air, or execute your purpose of trying a change of it. Were I to judge from the travels you have projected, I should suppose you meant rather to try the strength of your constitution, than to repair its defects. A trip to the Antient dominion has indeed an air of moderation and of a pursuit of health; but one from thence to New London and thence to Har[t]ford seems more likely to break down a good constitution than to reestablish an infirm one. I recd. two letters from Mr. Jefferson at the same time that yours came to hand. They came I find by the two young gentlemen who were the bearers of his & Miss Patsy’s to you. The written and verbal information you must have recd. leaves me nothing to add from mine. I am extremely sorry at the circumstance you mention of his being obliged notwithstanding his frugality, to intrench on his private resources. It is the more to be lamented, as it will probably circumscribe the collection of philosophical treasures which his return will import into his native Country. His portrait of the French character is of itself a proof of the spirit with which he eyes Europe. He has never [written] in full to me on that subject, and I am therefore particularly obliged to you for the extract. Perhaps some of the traits in the picture, as coming from his political situation are unfit for indiscriminate communication, and I shall accordingly use reserve in that respect. I have this moment a line from Mr. Randolph which informs me that it has been agreed to propose to the other States Annapolis as the fittest place for holding the meditated Convention. This event therefore as far as the opportunity of seeing some of your Southern friends depended on it will disappoint you. Mrs Randolph will be no less disappointed. She expressed great satisfaction in the hop[e] of making her accompanying Mr. R. subservient to an interview with you. The time fixed for the meeting at Annapolis is the first monday in Sepr. I am personally glad that it is put off to so late a day, as it will lengthen the period during which I shall be master of my time. Present my best compliments to Mrs. House & Miss Polly. Browse I hope also maintains his title to them by diligence & proficiency in his studies. What classics is he reading & has he begun French yet? With my sincerest wishes for your happiness I remain Your friend & servt.
J. Madison Jr.
 